991 So. 2d 792 (2008)
Antonio TATUM
v.
STATE of Alabama.
CR-06-1794.
Court of Criminal Appeals of Alabama.
February 29, 2008.
Jennifer Anne Sellers, Fort Deposit, for appellant.
Antonio Tatum, pro se.
Submitted on appellant's brief only.
WELCH, Judge.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
McMILLAN, SHAW, and WISE, JJ., concur.
BASCHAB, P.J., dissents, with opinion.
BASCHAB, Presiding Judge, dissenting.
Because the record does not affirmatively show that the appellant filed a timely written motion to withdraw his guilty plea, we should dismiss his appeal. Therefore, I must respectfully dissent.